DETAILED ACTION   
Claim Objections
1.	Claims 2, 3, 9, 13 are objected to because of the following informalities:
          In claim 2, lines 2, 3, “a bent area” should be changed to “the bent area” wherein “a bent area” is defined in claim 1.
In claim 3, lines 1 - 4, “a first height from the substrate to an upper layer of the first portion of the first organic insulating layer is less than a second height from the substrate to an upper layer of the second portion of the first organic insulating layer” is unclear as to whether it is being preferred to “a first height from the substrate to an upper surface of the first portion of the first organic insulating layer is less than a second height from the substrate to an upper surface of the second portion of the first organic insulating layer” as show in fig. 3 of Applicant. In order for further examination, claim 3 will be assumed “a first height from the substrate to an upper surface of the first portion of the first organic insulating layer is less than a second height from the substrate to an upper surface of the second portion of the first organic insulating layer.”
In claim 9, line 3, “whrerein” should be changed to “wherein” 
In claim 13, lines 1, 2, “The display device of claim 11, wherein the inorganic barrier layer includes an opening in the bent area” should be changed to “The display device of claim 12, wherein the inorganic barrier layer includes an opening in the bent area” because of “the inorganic barrier layer” lacks of antecedent basis.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 – 3, 10, 11, 13, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OKABE et al. (2020/0388668).
With regard to claim 1, OKABE et al. disclose a display device (for example, see figs. 8 -10) comprising:
a substrate (10) including a first area (50b, fig. 8 or 50c, fig. 10), a second area (an area having terminal portion T), and a bent area (an area having a bent portion B) between the first and second areas, wherein the substrate (10) is bent;
a transistor (9b) in the first area;
a display element (30b, fig. 8) electrically coupled to the transistor (9b);
an inner wiring (14d) in the first area;
an outer wiring (14e) in the second area;
a connection wiring (21c) across the bent area (B) of the substrate (10) and electrically coupling the inner wiring (14d) to the outer wiring (14e);
an inorganic insulating layer (15) on the substrate (10), the inorganic insulating layer (15) having an opening (referred to as “A1” by examiner’s annotation shown in fig. 10 below) in the bent area (an area having a bent portion B); and



    PNG
    media_image1.png
    506
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    698
    media_image2.png
    Greyscale



With regard to claim 2, OKABE et al. disclose the first portion (19c) of the first organic insulating layer (19) is below the connection wiring (21c) in the bent area (the area having the bent portion B) and is an organic material that is closest to the substrate (10) in the bent area.
With regard to claim 3, OKABE et al. disclose a first height from the substrate (10) to an upper surface (referred to as “19C1” by examiner’s annotation shown in fig. 8 below; wherein the upper surface 19C1 is directly contacted with the layer 17; wherein any level surface is 

    PNG
    media_image3.png
    621
    656
    media_image3.png
    Greyscale

With regard to claim 10, OKABE et al. disclose a buffer layer (11) on the substrate (10), a first portion of the buffer layer being between the substrate (10) and the transistor (9b).
With regard to claim 11, OKABE et al. disclose a second portion of the buffer layer (11) includes an opening (an opening as shown in fig. 10) in the bent area (B).
With regard to claim 13, OKABE et al. disclose the inorganic barrier layer (13) includes an opening (opening at two sidewalls) in the bent area (B).
claim 14, OKABE et al. disclose a second organic insulating layer (22c) over the connection wiring (21c).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over OKABE et al. (2020/0388668) in view of Choi et al. (2017/0277288).
With regard to claim 4, OKABE et al. do not clearly disclose a first conductor layer on the inorganic insulating layer, wherein the first conductor layer is electrically connected to the inner wiring via a first contact hole of the inorganic insulating layer, and a first portion of the connection wiring is electrically connected to the first conductor layer via a second contact hole of the first organic insulating layer.
However, Choi et al. disclose a first conductor layer (180) on the inorganic insulating layer (120), wherein the first conductor layer (180) is electrically connected to the inner wiring (213a) via a first contact hole (referred to as “215c1” by examiner’s annotation shown in fig. 2 below) of the inorganic insulating layer (130), and a first portion of the connection wiring (215c) is electrically connected to the first conductor layer (180) via a second contact hole (180a) of the first organic insulating layer (170). (for example, see fig. 2).

    PNG
    media_image4.png
    490
    827
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the OKABE et al.’s device to incorporate a first conductor layer on the inorganic insulating layer, wherein the first conductor layer is electrically connected to the inner wiring via a first contact hole of the inorganic insulating layer, and a first portion of the connection wiring is electrically connected to the first conductor layer via a second contact hole of the first organic insulating layer as taught by Choi et al. in order to secure the electrical connection and a reliable wiring in the bending structure may be implemented for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 5, Choi et al. disclose an inorganic protective layer (720) on the first conductor layer (180), wherein the inorganic protective layer (720) includes a hole (small area hole forming in the big hole, referred to as “720” by examiner’s annotation shown in fig. 2 below) corresponding to the second contact hole (215c1) in order to minimize the signal 


    PNG
    media_image4.png
    490
    827
    media_image4.png
    Greyscale

With regard to claim 6, Choi et al. disclose the inorganic protective layer (720) includes an opening (referred to as “OP” by examiner’s annotation shown in fig. 2 below; wherein the opening OP is formed at the bottom surface of the protective layer 720) in the bent area (BA).

    PNG
    media_image5.png
    496
    824
    media_image5.png
    Greyscale

With regard to claim 7, Choi et al. disclose a width of the opening (OP) of the inorganic protective layer (720) is different from that of the opening (120a) of the inorganic insulating layer (120).

Allowable Subject Matter
6.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 8 is allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a width of the opening of the inorganic protective layer is less than that of the opening of the inorganic insulating layer, and wherein a side surface of the inorganic insulating layer, which defines the opening of the 
7.	Claims 9, 12 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9, 12 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a second conductor layer on the inorganic insulating layer, wherein second conductor layer electrically is connected to the outer wiring via a third contact hole of the inorganic insulating layer, wherein a second portion of the connection wiring is electrically connected to the second conductor layer via a fourth contact hole of the first organic insulating layer as recited in claim 9.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/TAN N TRAN/
Primary Examiner, Art Unit 2826